Citation Nr: 1613670	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-01 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for a back injury was denied therein.  The Veteran appealed this determination.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  In August 2013, the Veteran testified at this RO before the undersigned Board Veterans Law Judge.  The Board, after recharacterizing this matter as service connection for a chronic low back disability, claimed as residuals of a low back injury, remanded for additional development in January 2014 and in July 2014.

In a February 2015 decision, the Board denied service connection for a chronic low back disability, claimed as residuals of a low back injury.  The Veteran once again appealed.  In October 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's decision to be vacated and for this matter to be remanded back to the Board for readjudication consistent with its terms.  As such, this matter is before the Board anew.  Review of the Veteran's claims file reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED for more additional development.


REMAND

Before denying service connection for a chronic low back disability, claimed as residuals of a low back injury, in its February 2015 decision, the Board found that the duty to assist had been satisfied.  This includes assisting the Veteran in obtaining relevant records.  Yet, the JMR determined that the Board had failed to ensure the duty to assist had been satisfied in this regard.  Specifically, it was noted that the Veteran contends that he was hospitalized after injuring his back in a fall from a pole during service.  It then was noted that records from the hospital were requested, but that no follow-up was completed when the response received was that they had been retired to the National Personnel Records Center (NPRC).  Finally, it was noted that the Veteran's service treatment records had been obtained from the NPRC but that hospital records must be separately requested even after being retired.  VA Adjudication Procedural Manual, Part III, Subchapter iii, Chapter 2, Sections A.1.b, A.2.b, A.2.c, B.3.d.  

The JMR therefore directed the Board to remand this matter so that the Veteran's hospital records can be requested.  Compliance with the Court, to include the terms of a JMR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  A request or requests for the aforementioned records from the NPRC thus is directed herein.  To ensure the best possible chance of successfully obtaining them, the request or requests will be comprehensive enough to take into account all of the Veteran's reports concerning his hospitalization during service.  These reports include staying at Fort Wainwright Military Medical Facility/Bassett Army Community Hospital for various periods ranging from three days to two or three weeks and in various months ranging from June 1970 to August 1971.  The request or requests thus shall be for the aforementioned facility or its predecessor and for any period, regardless of length, during 1970 or 1971.  Though not a term in the JMR, the Board finds that additional records development is required as well.

The duty to assist indeed includes asking the claimant to submit private treatment records or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2)(A) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  Private treatment records concerning the Veteran's low back dated into January 2013 are available.  Others dated more recently may exist.  The Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.
Further, the duty to assist requires that any VA medical opinion rendered must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  A VA medical opinion, that the Veteran's chronic low back disability was less likely than not related to his service, was rendered in September 2014.  The rationale was that there was no evidence other than his reports of a low back injury during service.  Yet it was mentioned that service connection should be granted if such an injury did occur.  If any hospital records concerning such are obtained on remand, a new VA medical opinion is required.  Whether a grant is warranted indeed depends not just on the occurrence of a low back injury during service, but on the specifics of it in relation to the other relevant evidence.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to the NPRC (note the address in June 2011 correspondence from the Army Medical Department in Fort Wainwright), as well as to any other appropriate source, for any hospital records concerning the Veteran during his service.  To ensure that all his reports in this regard have been taken into account, request any such records from Fort Wainwright Military Medical Facility/Bassett Army Community Hospital or its predecessor for any period, regardless of length, in 1970 or 1971.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success in this regard.

2.  Ask the Veteran to submit all outstanding private treatment records dated from January 2013 to present concerning his low back.  In the alternative, ask him to provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success in this regard.

3.  After completion of the above, undertake any other necessary development.  This includes, if any hospital records concerning the Veteran's low back during his service are obtained, making arrangements for another VA medical opinion to be rendered.  The author of such opinion shall review the claims file, schedule the Veteran for another examination if necessary, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his diagnosed chronic low back disability is related to a fall from a pole during service or to his service otherwise.  A clear and fully articulated rationale (explanation) supporting this opinion is required.  As such, medical principles should be discussed as they relate to the medical and lay (non-medical) evidence.

4.  Lastly, readjudicate the issue on appeal-service connection for a chronic low back disability, claimed as residuals of a low back injury.  Issue a rating decision if the determination made is favorable to the Veteran.  If the determination made unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

